Law Office of Francis J. O’Reilly, Esq.
Attorneys for Sean M. Dunn
1961 Route 6
Carmel, NY 10512
(845) 225-5800

                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF NEW YORK

_______________________________________
In re:

Sean M. Dunn,                                               Chapter 7
                                                            Case No.: 18-36566(cgm)
            Debtor.
_______________________________________
LAK3, LLC,

       Plaintiff,                                           Adv. Proc. No.: 18-09038(cgm)

v.

Sean M. Dunn,

      Defendant.
_______________________________________

         ANSWER TO AMENDED COMPLAINT OF LAK3, LLC SEEKING
       DETERMINATION OF (I) DISCHARGEABILITY OF DEBT PURSUANT
        TO 11 U.S.C. §§ 523(a)(2), (4) and (6); and (II) DENIAL OF DEBTOR’S
          DISCHARGE PURSUANT TO 11 U.S.C. §§ 727(A)(2), (3) AND (4)


       Defendant, Sean M. Dunn, answering the Amended Complaint of Plaintiff, LAK3, LLC,

by his attorney, Francis J. O’Reilly, Esq., states the following:

JURISDICTION, STATUTORY PREDICATE AND VENUE

       1.      Defendant admits the allegations contained in paragraph “1” of plaintiff’s

Complaint.




                                                1
      2.     Defendant admits the allegations contained in paragraph “2” of plaintiff’s

Complaint.

      3.     Defendant admits the allegations contained in paragraph “3” of plaintiff’s

Complaint.

      4.     Defendant admits the allegations contained in paragraph “4” of plaintiff’s

Complaint.

PROCEDURAL HISTORY AND GENERAL ALLEGATIONS

      5.     Defendant admits the allegations contained in paragraph “5” of plaintiff’s

Complaint.

      6.     Defendant admits the allegations contained in paragraph “6” of plaintiff’s

Complaint.

      7.     Defendant denies the allegations contained in paragraph “7” of plaintiff’s

Complaint.

      8.     Defendant denies the allegations contained in paragraph “8” of plaintiff’s

Complaint.

      9.     Defendant denies the allegations contained in paragraph “9” of plaintiff’s

Complaint.

      10.    Defendant denies the allegations contained in paragraph “10” of plaintiff’s

Complaint.

      11.    Defendant admits the allegations contained in paragraph “11” of plaintiff’s

Complaint.




                                           2
       12.    Defendant admits the allegations contained in paragraph “12” of plaintiff’s

Complaint.

       13.    Defendant admits the allegations contained in paragraph “13” of plaintiff’s

Complaint.

       14.    Defendant admits the allegations contained in paragraph “14” of plaintiff’s

Complaint.

       15.    Defendant admits the allegations contained in paragraph “15” of plaintiff’s

Complaint.

       16.    Defendant admits the allegations contained in paragraph “16” of plaintiff’s

Complaint.

       17.    Defendant admits the allegations contained in paragraph “17” of plaintiff’s

Complaint.

THE PARTIES

       18.    Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph “18” of plaintiff’s Complaint.

       19.    Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph “19” of plaintiff’s Complaint.

       20.    Defendant admits the allegations contained in paragraph “20” of plaintiff’s

Complaint.

COUNT I – OBJECTION TO DISCHARGE UNDER 11 U.S.C. §523(a)(2)
FOR FALSE PRETENSES, REPRESENTATIONS OR ACTUAL FRAUD

       21.    Defendant repeats, reiterates and realleges each and every response contained in

paragraphs “1” through “20” with the same force and effect as if more fully set forth herein.


                                                3
       22.    Defendant admits the allegations contained in paragraph “22” of plaintiff’s

Complaint.

       23.    Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph “23” of plaintiff’s Complaint.

       24.    Defendant admits the allegations contained in paragraph “24” of plaintiff’s

Complaint.

       25.    Defendant admits the allegations contained in paragraph “25” of plaintiff’s

Complaint.

       26.    Defendant admits the allegations contained in paragraph “26” of plaintiff’s

Complaint.

       27.    Defendant denies the allegations contained in paragraph “27” of plaintiff’s

Complaint.

       28.    Defendant denies the allegations contained in paragraph “28” of plaintiff’s

Complaint.

       29.    Defendant denies the allegations contained in paragraph “29” of plaintiff’s

Complaint.

       30.    Defendant denies the allegations contained in paragraph “30” of plaintiff’s

Complaint.

       31.    Defendant denies the allegations contained in paragraph “31” of plaintiff’s

Complaint.

       32.    Defendant denies the allegations contained in paragraph “32” of plaintiff’s

Complaint.



                                                4
       33.    Defendant denies the allegations contained in paragraph “33” of plaintiff’s

Complaint.

       34.    Defendant admits the allegations contained in paragraph “34” of plaintiff’s

Complaint.

       35.    Defendant denies the allegations contained in paragraph “35” of plaintiff’s

Complaint.

       36.    Defendant denies the allegations contained in paragraph “36” of plaintiff’s

Complaint.

       37.    Defendant admits the allegations contained in paragraph “37” of plaintiff’s

Complaint.

       38.    Defendant admits the allegations contained in paragraph “38” of plaintiff’s

Complaint.

       39.    Defendant admits the allegations contained in paragraph “39” of plaintiff’s

Complaint.

       40.    Defendant denies the allegations contained in paragraph “40” of plaintiff’s

Complaint.

       41.    Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph “41” of plaintiff’s Complaint.

       42.    Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph “42” of plaintiff’s Complaint.

       43.    Defendant admits the allegations contained in paragraph “43” of plaintiff’s

Complaint.



                                                5
      44.    Defendant admits the allegations contained in paragraph “44” of plaintiff’s

Complaint.

      45.    Defendant denies the allegations contained in paragraph “45” of plaintiff’s

Complaint.

      46.    Defendant admits the allegations contained in paragraph “46” of plaintiff’s

Complaint.

      47.    Defendant denies the allegations contained in paragraph “47” of plaintiff’s

Complaint.

      48.    Defendant denies the allegations contained in paragraph “48” of plaintiff’s

Complaint.

      49.    Defendant admits the allegations contained in paragraph “49” of plaintiff’s

Complaint.

      50.    Defendant admits the allegations contained in paragraph “50” of plaintiff’s

Complaint.

      51.    Defendant admits the allegations contained in paragraph “51” of plaintiff’s

Complaint.

      52.    Defendant denies the allegations contained in paragraph “52” of plaintiff’s

Complaint.

      53.    Defendant denies the allegations contained in paragraph “53” of plaintiff’s

Complaint.

      54.    Defendant denies the allegations contained in paragraph “54” of plaintiff’s

Complaint.



                                           6
       55.    Defendant admits the allegations contained in paragraph “55” of plaintiff’s

Complaint.

       56.    Defendant denies the allegations contained in paragraph “56” of plaintiff’s

Complaint.

COUNT II-OBJECTION TO DISCHARGE UNDER
11 U.S.C. §523(a)(4) FOR DEFALCATION BY A FIDUCIARY

       57.    Defendant repeats, reiterates and realleges each and every response contained in

paragraphs “1” through “56” with the same force and effect as if more fully set forth herein.

       58.     Defendant admits the allegations contained in paragraph “58” of plaintiff’s

Complaint.

       59.    Defendant admits the allegations contained in paragraph “59” of plaintiff’s

Complaint.

       60.    Defendant admits the allegations contained in paragraph “60” of plaintiff’s

Complaint.

       61.    Defendant admits the allegations contained in paragraph “61” of plaintiff’s

Complaint.

       62.    Defendant denies the allegations contained in paragraph “62” of plaintiff’s

Complaint.

       63.    Defendant admits the allegations contained in paragraph “63” of plaintiff’s

Complaint.

       64.    Defendant admits the allegations contained in paragraph “64” of plaintiff’s

Complaint.




                                               7
      65.    Defendant denies the allegations contained in paragraph “65” of plaintiff’s

Complaint.

      66.    Defendant admits the allegations contained in paragraph “66” of plaintiff’s

Complaint.

      67.    Defendant admits the allegations contained in paragraph “67” of plaintiff’s

Complaint.

      68.    Defendant admits the allegations contained in paragraph “68” of plaintiff’s

Complaint.

      69.    Defendant admits the allegations contained in paragraph “69” of plaintiff’s

Complaint.

      70.    Defendant admits the allegations contained in paragraph “70” of plaintiff’s

Complaint.

      71.    Defendant denies the allegations contained in paragraph “71” of plaintiff’s

Complaint.

      72.    Defendant denies the allegations contained in paragraph “72” of plaintiff’s

Complaint.

      73.    Defendant denies the allegations contained in paragraph “73” of plaintiff’s

Complaint.

      74.    Defendant denies the allegations contained in paragraph “74” of plaintiff’s

Complaint.




                                           8
COUNT III-OBJECTION TO DISCHARGE UNDER
11 U.S.C. §523(a)(4) FOR EMBEZZLEMENT


       75.    Defendant repeats, reiterates and realleges each and every response contained in

paragraphs “1” through “74” with the same force and effect as if more fully set forth herein.

       76.    Defendant admits the allegations contained in paragraph “76” of plaintiff’s

Complaint.

       77.    Defendant admits the allegations contained in paragraph “77” of plaintiff’s

Complaint.

       78.    Defendant denies the allegations contained in paragraph “78” of plaintiff’s

Complaint.

       79.    Defendant admits the allegations contained in paragraph “79” of plaintiff’s

Complaint.

       80.    Defendant admits the allegations contained in paragraph “80” of plaintiff’s

Complaint.

       81.    Defendant denies the allegations contained in paragraph “81” of plaintiff’s

Complaint.

       82.    Defendant denies the allegations contained in paragraph “82” of plaintiff’s

Complaint.

       83.    Defendant denies the allegations contained in paragraph “83” of plaintiff’s

Complaint.

       84.    Defendant denies the allegations contained in paragraph “84” of plaintiff’s

Complaint.



                                               9
       85.    Defendant denies the allegations contained in paragraph “85” of plaintiff’s

Complaint.

COUNT IV-OBJECTION TO DISCHARGE UNDER
11 U.S.C. §523(a)(6) FOR WILLFUL AND MALICIOUS INJURY

       86.    Defendant repeats, reiterates and realleges each and every response contained in

paragraphs “1” through “85” with the same force and effect as if more fully set forth herein.

       87.    Defendant admits the allegations contained in paragraph “87” of plaintiff’s

Complaint.

       88.    Defendant denies the allegations contained in paragraph “88” of plaintiff’s

Complaint.

       89.    Defendant denies the allegations contained in paragraph “89” of plaintiff’s

Complaint.

       90.    Defendant denies the allegations contained in paragraph “90” of plaintiff’s

Complaint.

       91.    Defendant denies the allegations contained in paragraph “91” of plaintiff’s

Complaint.

       92.    Defendant denies the allegations contained in paragraph “92” of plaintiff’s

Complaint.

COUNT V-DENIAL OF DISCHARGE UNDER 11 U.S.C. §727(a)(2)
FOR FRAUDULENT PRE-PETITION TRANSFERS

       93.    Defendant repeats, reiterates and realleges each and every response contained in

paragraphs “1” through “92” with the same force and effect as if more fully set forth herein.




                                              10
       94.    Defendant denies the allegations contained in paragraph “94” of plaintiff’s

Complaint.

       95.    Defendant denies the allegations contained in paragraph “95” of plaintiff’s

Complaint.

       96.    Defendant denies the allegations contained in paragraph “96” of plaintiff’s

Complaint.

       97.    Defendant denies the allegations contained in paragraph “97” of plaintiff’s

Complaint.

       98.    Defendant denies the allegations contained in paragraph “98” of plaintiff’s

Complaint.

COUNT VI-DENIAL OF DISCHARGE UNDER
11 U.S.C. §727(a)(3) FOR FAILURE TO KEEP RECORDS

       99.    Defendant repeats, reiterates and realleges each and every response contained in

paragraphs “1” through “98” with the same force and effect as if more fully set forth herein.

       100.   Defendant admits the allegations contained in paragraph “100” of plaintiff’s

Complaint.

       101.   Defendant admits the allegations contained in paragraph “101” of plaintiff’s

Complaint.

       102.   Defendant admits the allegations contained in paragraph “102” of plaintiff’s

Complaint.

       103.   Defendant admits the allegations contained in paragraph “103” of plaintiff’s

Complaint.




                                              11
       104.   Defendant admits the allegations contained in paragraph “104” of plaintiff’s

Complaint.

       105.   Defendant admits the allegations contained in paragraph “105” of plaintiff’s

Complaint.

       106.   Defendant denies the allegations contained in paragraph “106” of plaintiff’s

Complaint.

       107.   Defendant admits the allegations contained in paragraph “107” of plaintiff’s

Complaint.

       108.   Defendant denies the allegations contained in paragraph “108” of plaintiff’s

Complaint.

       109.   Defendant denies the allegations contained in paragraph “109” of plaintiff’s

Complaint.

       110.   Defendant denies the allegations contained in paragraph “110” of plaintiff’s

Complaint.

COUNT VII-DENIAL OF DISCHARGE UNDER 11 U.S.C. §727(a)(4)
FOR FALSE OATH IN CONNECTION WITH THE BANKRUPTCY CASE

       111.   Defendant repeats, reiterates and realleges each and every response contained in

paragraphs “1” through “110” with the same force and effect as if more fully set forth herein.

       112.   Defendant admits the allegations contained in paragraph “112” of plaintiff’s

Complaint.

       113.   Defendant admits the allegations contained in paragraph “113” of plaintiff’s

Complaint.




                                              12
       114.    Defendant admits the allegations contained in paragraph “114” of plaintiff’s

Complaint.

       115.    Defendant admits the allegations contained in paragraph “115” of plaintiff’s

Complaint.

       116.    Defendant denies the allegations contained in paragraph “116” of plaintiff’s

Complaint.

       117.    Defendant denies the allegations contained in paragraph “117” of plaintiff’s

Complaint.

       118.    Defendant denies the allegations contained in paragraph “118” of plaintiff’s

Complaint.

       119.    Defendant denies the allegations contained in paragraph “119” of plaintiff’s

Complaint.

       120.    Defendant denies the allegations contained in paragraph “120” of plaintiff’s

Complaint.

       121.    Defendant denies the allegations contained in paragraph “121” of plaintiff’s

Complaint.

       WHEREFORE, defendant, Sean M. Dunn, demands judgment dismissing the Amended

Complaint of the plaintiff, together with the costs and disbursements of this action.


Dated: Carmel, New York
       January 3, 2019




                                               13
                                       Law Office of Francis J. O’Reilly, Esq.

                                 By:   /s/ Francis J. O’Reilly, Esq. (fo0473)
                                       Attorney for Sean M. Dunn
                                       1961 Route 6
                                       Carmel, NY 10512
                                       (845) 225-5800 – Telephone
                                       (845) 225-5906 – Facsimile
                                       foreilly@verizon.net



To:   Rosen & Associates, P.C.
      Attorneys for LAK3, LLC
      747 Third Avenue
      New York, NY 10017-2803




                                         14
